UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7480



RICHARD JESSO BILLUK,

                                             Petitioner - Appellant,

          versus


RICHARD CATERISANO, District Director,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
04-2334-1-RDB)


Submitted:   January 27, 2005             Decided:   February 3, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard Jesso Billuk, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Richard Jesso Billuk seeks to appeal the district court’s

order dismissing a 28 U.S.C. § 2241 (2000) petition for lack of

jurisdiction. The § 2241 petition, filed by Redina Perez, Billuk’s

fiancé seeking to act as his “next friend,” seeks to enjoin the

Department of Homeland Security from deporting Billuk to his native

country of Guam.       The district court dismissed the action stating

that Perez lacked standing, and that she failed to establish her

status as Billuk’s “next friend” because she offered no explanation

as to why Billuk was unable to file on his own behalf.             Billuk now

appeals.       However, because Billuk was not a party to or an

intervenor in the proceeding filed by Perez, he lacks standing to

challenge the decision on appeal.             Davis v. Scott, 176 F.3d 805,

807 (4th Cir. 1999) (holding that a prisoner lacked standing to

appeal the district court’s dismissal of a habeas petition filed by

his wife, acting “on behalf of” her husband).                Accordingly, we

dismiss this appeal.         We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                      - 2 -